
	
		I
		111th CONGRESS
		2d Session
		H. R. 4537
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2010
			Mr. Capuano (for
			 himself, Mr. Larson of Connecticut,
			 Ms. Pingree of Maine, and
			 Mr. Grayson) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To amend the Securities Exchange Act of 1934 to require
		  the express authorization of a majority of shareholders of a public company for
		  certain political expenditures by that company, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Shareholder Protection Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)Corporations make significant political
			 contributions and expenditures that directly or indirectly influence the
			 election of candidates and support or oppose political causes. Decisions to use
			 corporate funds for political contributions and expenditures are usually made
			 by corporate boards and executives, rather than shareholders.
			(2)Corporations,
			 acting through their boards and executives, are obligated to conduct business
			 for the best interests of their owners, the shareholders. Corporate boards and
			 executives that use corporation funds to support and oppose political
			 candidates, parties, and causes in opposition to the interests of their
			 shareholders are not acting for the best interests of the corporation.
			(3)Historically,
			 shareholders have not had a way to know, or to influence, the political
			 activities of corporations they own. Shareholders and the public have a right
			 to know how corporations are spending their funds to make political
			 contributions or expenditures benefitting candidates, political parties, and
			 political causes.
			(4)Corporations
			 should be accountable to their shareholders prior to making political
			 contributions or expenditures affecting local, State or Federal governance and
			 public policy. Requiring the express approval of a corporation’s shareholders
			 prior to making political contributions or expenditures will establish
			 necessary accountability.
			3.Shareholder
			 approval of corporate political activityThe Securities Exchange Act of 1934 is
			 amended by adding after section 14 the following new section:
			
				14A.Shareholder
				approval of certain political expenditures
					(a)Affirmative
				authorizationNo issuer may
				make any expenditure for political activities in excess of $10,000 in any
				fiscal year without first obtaining the written affirmative authorization for
				such expenditure by a majority of all shareholders.
					(b)Nature of
				decisionsA decision to make
				a contribution or expenditure for political activities in excess of $10,000
				shall not be considered a routine matter of the corporation under rules and
				guidelines established by any national securities exchange or by the
				Commission.
					(c)fiduciary duty;
				liabilityA violation of subsection (a) shall be considered a
				breach of a fiduciary duty of the officers and directors who authorized such an
				expenditure. The officers and directors who authorize such an expenditure
				without first obtaining such authorization of shareholders shall be jointly and
				severally liable in any action brought in any court of competent jurisdiction
				to any shareholder or class of shareholders for the amount of such
				expenditure.
					(d)Exemption for
				certain mediaThe provisions
				of this section shall not apply to an issuer whose sole business is the
				publication or broadcasting of news, commentary, literature, music,
				entertainment, artistic expression, scientific, historical or academic works,
				or other forms of information. The Commission shall issue such guidance as it
				determines necessary or appropriate regarding the extent of the exemption
				provided by this subsection.
					(e)DefinitionsAs
				used in this section the following definitions apply:
						(1)affirmative
				authorizationThe term
				affirmative authorization means the full, free, and written
				consent of a shareholder, obtained without intimidation or fear of reprisal,
				and shall not include votes made by a broker or any other
				representative.
						(2)issue advocacy
				campaignThe term
				issue advocacy campaign means any expenditure for any
				communication to the general public intended to encourage the public to contact
				a State or Federal Government official regarding pending legislation, public
				policy or government rule or regulation, but does not include contributions or
				expenditures for registered lobbyists employed by the corporation to lobby
				State or Federal Government officials directly.
						(3)majority of all
				shareholdersThe term
				majority of all shareholders means number of shareholders that
				combined own more than 50 percent of all outstanding shares. Shareholders not
				casting votes shall not count toward such a majority.
						(4)expenditure for
				political activities
							(A)The term
				expenditure for political activities means—
								(i)expenditures in
				support of, or opposition to, any Federal, State, or local candidate;
								(ii)contributions to
				or expenditures in support of any political party, committee, electioneering
				communication, voter registration campaign, ballot measure campaign, or an
				issue advocacy campaign; and
								(iii)dues or other
				payments to trade associations or other tax exempt organizations that are, or
				could reasonably be anticipated to be, used for the purposes described in
				subparagraphs (A) and (B).
								(B)Such term shall
				not include—
								(i)direct lobbying efforts through registered
				lobbyists employed or hired by the corporation;
								(ii)communications by
				a corporation to its stockholders and executive or administrative personnel and
				their families;
								(iii)nonpartisan
				registration and get-out-the-vote campaigns by a corporation aimed at its
				stockholders and executive or administrative personnel and their families; or
								(iv)the
				establishment, administration and solicitation of contributions to a separate
				segregated fund to be utilized for political purposes by a
				corporation.
								.
		4.Reporting
			 requirementsSection 13 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end
			 the following:
			
				(m)Reporting
				requirements relating to certain political expenditures
					(1)In
				generalNot later than 180 days after the date of enactment of
				this subsection, the Commission shall modify its reporting rules under this
				section to require issuers to disclose quarterly any expenditure for political
				activities (as such term is defined in section 14A(e)(4)) made during the
				preceding quarter. Such a report shall be filed with the Commission and
				provided to shareholders and shall include—
						(A)the date of the contributions or
				expenditures;
						(B)the amount of the
				contributions or expenditures;
						(C)the name or
				identity of the candidate, political party, committee, electioneering
				communication, voter registration campaign, ballot measure campaign or issue
				advocacy campaign;
						(D)if the
				expenditures were made for or against a candidate, including an electioneering
				communication, the office sought by the candidate and the political party
				affiliation of the candidate;
						(E)if the
				contributions or expenditures were made for or against a ballot measure, the
				purpose of the measure and whether the contributions or expenditures were made
				in support or opposition to the ballot measure; and
						(F)if the
				contributions or expenditures were made for or against an issue advocacy
				campaign, the nature of the political issue and whether the contributions were
				made in support or opposition to the political issue.
						(2)Public
				availabilityThe Commission
				shall ensure that, to the greatest extent practicable, the quarterly reports
				required by this subsection are publicly available through the Commission
				website in a manner that is searchable, sortable and downloadable, consistent
				with the requirements of section
				24.
					.
		5.ReportOn an annual basis, the Office of Management
			 and Budget shall conduct an audit on the compliance or noncompliance with the
			 requirements of this Act by public corporations, their management and
			 shareholders, as well as the effectiveness of the Securities and Exchange
			 Commission in meeting the reporting and disclosure requirements of this Act.
			 Not later than April 1 of each year, the Office of Management and Budget shall
			 submit to the President a report on the audit activities required under this
			 Act.
		
